Order entered February 13, 2015




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                            No. 05-14-00535-CR

                                MICHAEL ELIZONDO, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 3
                                     Dallas County, Texas
                              Trial Court Cause No. F09-57791-J

                                                ORDER
        The Court REINSTATES the appeal.

        On January 13, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 12, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the January 13, 2015 order requiring findings.

        We GRANT appellant’s February 12, 2015 extension motion and ORDER appellant’s

brief filed as of the date of this order.

                                                           /s/   LANA MYERS
                                                                 JUSTICE